NO. 07-08-0468-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



FEBRUARY 27, 2009



______________________________





BARBARA EVONNE HILL, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 252
ND
 DISTRICT COURT OF HALE COUNTY;



NO. B17507-0801; HON. ED SELF, PRESIDING

_______________________________



Anders Opinion

_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Barbara Evonne Hill (appellant) appeals her conviction for possession of a controlled substance within 1,000 feet of a school, enhanced.  Punishment was assessed by the jury at sixty years in the Texas Department of Criminal Justice Institutional Division.  Appellant timely filed her notice of appeal. 

  

Appellant’s appointed counsel has filed a motion to withdraw, together with an 
Anders
(footnote: 1) brief, wherein he certifies that, after diligently searching the record, he has concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy of a letter sent to appellant informing her of counsel’s belief that there was no reversible error and of appellant’s right to appeal 
pro se. 
 By letter dated January 16, 2009, this court notified appellant of her right to file her own brief or response by February 17, 2009, if she wished to do so.  To date, appellant has not filed a response.  

In compliance with the principles enunciated in
 Anders,
 appellate counsel discussed one possible ground for appeal, that being the sufficiency of the evidence to support guilt.  However, appellate counsel, after reviewing the evidence presented at trial, found the evidence to be both legally and factually sufficient.  Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State
, 813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded the same.   

Accordingly, the motion to withdraw is granted and the judgment is affirmed.
(footnote: 2)
 



Brian Quinn 

          Chief Justice 

  



Do not publish.

FOOTNOTES
1:See
 
Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


2:Counsel shall, within five days after this opinion is handed down, send his client a copy of the opinion and judgment, along with notification of appellant’s right to file a 
pro se
 petition for discretionary review.  
See
 Tex. R. App. P. 48.4.